Title: To Thomas Jefferson from David Bard, 27 March 1804
From: Bard, David
To: Jefferson, Thomas


          
            Sir.
            City Washington 27th. March 1804—
          
          In a letter received on last Saturday, Mr. Hugh Ferguson of Philadelphia, requested me to mention his name to you, in hopes that you would please to consider him as a candidate for one of the Offices in that City, when ever a vacancy should occur—He has not mentioned any particular Office to me—
          I have been intimately acquainted with Mr. Ferguson for Some Years—He is temperate, honest, and attentive to business His political principles are republican, and his attachment to the republican administration is uniform and firm—If he should have the honor of an appointment under the Executive, I trust his conduct would justify the confidence that may be placed in him—
          Please to pardon this interruption, and to accept the high consideration of
          Yr. Mo. Obdt. Servt
          
            David Bard 
          
        